Citation Nr: 1436929	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  08-25 522	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to an effective date before February 25, 2004, for the grant of a total disability rating for compensation based individual unemployability for the purpose of accrued benefits.

2.  Entitlement to enhanced dependency and indemnity compensation under 38 U.S.C.A. § 1311(a)(2).

REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant, L.C., and T.M.

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who died in February 2005, served on active duty from October 1956 to October 1960.  The Appellant is the surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2004, in July 2004, and in July 2007 of a Department of Veterans Affairs (VA) Regional Office. 

When this matter was initially before the Board in December 2012, the Board, in pertinent part, denied the claims for an effective date before February 25, 2004, for the grant of a total disability rating for compensation based individual unemployability for the purpose of accrued benefits, and for enhanced dependency and indemnity compensation under 38 U.S.C.A. § 1311(a)(2).  The Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In March 2014 in a Memorandum Decision, the Veterans Court vacated the Board's decision, denying the claim for an earlier effective date before February 25, 2004, for the grant of a total disability rating for compensation based individual unemployability for the purpose of accrued benefits, and the claim for enhanced dependency and indemnity compensation under 38 U.S.C.A. § 1311(a)(2), and remanded the case for compliance with the terms of the Memorandum Decision.






The claim for an earlier effect date for the TDIU award on an extraschedular basis before September 9, 1997, and the claim for enhanced DIC under 38 U.S.C.A. § 1311(a)(2) are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for a total disability rating for compensation on the basis of individual unemployability, which was received by VA on December 5, 1996; the Veteran met the schedular requirements for an award of total disability rating based on individual unemployability as of September 9, 1997, and was individually unemployable more than one year before the date of his claim.

2.  In August 2004, the Veteran filed a notice of disagreement to the rating decision by the RO in March 2004 assigning an effective date of February 25, 2004, for a total disability rating for compensation on the basis of individual unemployability.

3.  On February [redacted], 2005, the Veteran died while the claim for an effective date before February 25, 2004, for the grant of a total disability rating for compensation on the basis of individual unemployability was pending.


CONCLUSION OF LAW

For the purpose of accrued benefits, the criteria for an effective date of September 9, 1997, for the grant of a schedular total disability rating for compensation on the basis of individual unemployability have been met.  38 U.S.C.A. § § 5110, 5121, 5107(b) (West 2002); §§ 3.155, 3.157, 3.400(o) (2013).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, which includes a claim for a total disability rating for compensation on the basis of individual unemployability, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 


The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As the claim for a total disability rating for compensation on the basis of individual unemployability was granted, the only remaining question raised by the Appellant is an earlier effective for the grant of a total disability rating for compensation on the basis of individual unemployability. 

The RO provided post-adjudication VCAA notice by letter, pertaining to the claim for an earlier effective date in October 2011.  As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case, dated in August 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and private medical records. 

On the claim for accrued benefits, the determination is based on the evidence in the file at the date of Veteran's death, including, any VA records, which are deemed to be in the constructive possession of VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA during the consideration of a claim).  In August 2010, in accordance with 38 C.F.R. § 3.159(e), the RO notified the Appellant that VA records from January 1981 to December 1996 were unavailable.  In July 2009, the Social Security Administration notified VA that the decision and records related to the Veteran's claim had been destroyed.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (records of the Social Security Administration must be obtained, if either (1) there is a decision by the Social Security Administration , pertaining to a medical condition related to the claim; or (2) there is a reasonable belief that the records of the Social Security Administration may pertain to the claim). 

As the evidence needed to adjudicate the claim for accrued benefits is of record no further action to obtain records is required.  And a claim for an earlier effective date is not a medical question, a medical opinion is not needed to decide the claim. 

As the Appellant has not identified additional records, which constructively would have been part of the record at the time of the Veteran's death, or has she indicated that there are other records, pertinent to the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Accrued Benefits

Upon the death of a Veteran, his lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the Veteran died. 


To prevail on an accrued benefits claim, the record must establish that: (1) the Appellant has standing to file a claim for accrued benefits, (2) the Veteran had a claim pending at the time of his death, (3) the Veteran would have prevailed on the claim if he had not died, and (4) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101, 5121; 38 C.F.R. § 3.1000. 

Generally, only evidence contained in the Veteran's file at the time of this Veteran's death will be considered when reviewing a claim for accrued benefits.  The Board is prohibited from considering evidence received after the date of a Veteran's death, except for outstanding service treatment records or VA records, as these records are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4).  Stated differently, after the Veteran's death, the Appellant cannot submit or VA cannot develop the case for additional evidence, except for records in constructive possession of VA that might better substantiate the claim. 

Facts

The Veteran filed a claim of service connection for a total disability rating for compensation on the basis of individual unemployability, which was received by VA on February 25, 2004. 

In a rating decision in March 2004, the RO granted the claim for a total disability rating for compensation on the basis of individual unemployability and assigned an effective date of February 25, 2004, the date of receipt of the claim by VA.  The RO notified the Veteran of the award by letter in May 2004. 





In August 2004, the Veteran filed a notice of disagreement to the rating decision in March 2004 by the RO, assigning an effective date of February 25, 2004, for the grant of a total disability rating for compensation on the basis of individual unemployability. 

On February [redacted], 2005, the Veteran died while the claim for an earlier effective date was pending, that is, before the expiration of 1 year after the date of notice of the award in May 2004.  38 C.F.R. § 3.160(c) (a pending claim is a claim, which has not been finally adjudicated); 38 C.F.R. § 3.160(d) (a finally adjudicated claim is a claim which has been allowed or disallowed by the agency of original jurisdiction of (RO), the action having become final by the expiration of 1 year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The Veteran and the Appellant were married in December 1957.  The death certificate shows that the Appellant as the Veteran's surviving spouse. 

In March 2005, the Appellant filed a claim dependency and indemnity compensation, which includes a claim for accrued benefits and a claim of service connection for the cause of the Veteran's death, which also includes enhanced dependency and indemnity compensation. 

Analysis

The evidence of record establishes that the Appellant has standing to file a claim for accrued benefits as the Veteran's surviving spouse and the Veteran had a claim pending at the time of his death, pertaining to earlier effective date for the grant of a total disability rating for compensation on the basis of individual unemployability.  And the Appellant filed for accrued benefits in March 2005 within one year of the Veteran's death in February 2005.  38 U.S.C.A. §§ 5101, 5121; 38 C.F.R. § 3.1000. 

The remaining question is whether the Veteran would have prevailed on the claim for an earlier effective date for the grant of a total disability rating for compensation on the basis of individual unemployability. 

Effective Dates

A total disability rating may be assigned, where the schedular rating is less than total, when the individual is unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities or disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  If there are two or more disabilities, at least one disability must be ratable at 40 percent or more with sufficient additional disability to equal a combined rating of 70 percent or more.  38 C.F.R. § 4.16(a).  Where the schedular percentage requirements for total disability rating for compensation based on individual unemployability have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

A claim for a total disability rating for compensation based on individual unemployability is a claim for increase.  Norris v. West, 12 Vet. App. 413, 420 (1999).

Facts

In April 1981, the Veteran filed an original claim for VA disability compensation.  In a rating decision in July 1981, the RO granted the claim of service connection for residuals of a fracture of the left ankle, rated zero percent; residuals of a fracture of the right ankle, rated zero percent; residuals of fracture of the mandible, zero percent; and residuals of a skull fracture with concussion and headaches, rated 10 percent. The combined disability rating was 10 percent, effective April 2, 1981, the date of receipt of the claim. 


The RO denied the claims of service connection for hypertension, not heart disease, and for residuals of a kidney injury, but written notice of the rating decision was not provided to the Veteran and the claims remained opened. 

An award letter from the Social Security Administration shows that the Veteran received supplemental security income due to disability beginning in 1992. 

Private medical records show that in June 1995 the Veteran had a heart transplant. 

In December 1996, the Veteran filed claims of service connection for heart disease with heart transplant and for hypertension.  He also claimed to be totally disabled.  In a rating decision in April 1997, the RO denied the claims of service connection. 

After the Veteran was provided notice of the rating decision of April 1997, the Veteran perfected an appeal on the claims of service connection for heart disease with heart transplant and for hypertension. 

On appeal to the Board of the claims of service connection for heart disease with heart transplant and for hypertension, the Board remanded the claims in August 2000. 

While on appeal, in a rating decision in December 2002, the RO granted service connection for heart disease (cardiomyopathy) with heart transplant, and rated the disability 10 percent from September 1992 and 30 percent from August 1996, following the termination of a schedular temporary total rating for one year. The RO also granted service connection for hypertension and assigned a 10 percent rating from April 1981.  The RO's rating decision resulted in a combined disability rating of 30 percent from April 1981, 50 percent from August 1996, and 60 percent from September 9, 1997. 




As the claims of service connection for heart disease with heart transplant and for hypertension and for residuals of a kidney injury were granted before appellate review by the Board, the claims were finally adjudicated under 38 C.F.R. § 3.160(d) and no longer in appellate status.  The grant of service connection of hypertension extinguished the pending claim of service connection for hypertension since the rating decision in April 1981, which denied the claim, but proper notice of the rating decision was not provide to the Veteran and the claim remained pending until the Veteran filed a claim of the same disability in December 1996. 

In December 2002, the RO notified the Veteran of the rating decision and of his appellate rights and he did not appeal the effective dates or the disability ratings and the rating decision became final by operation of law. 

There was no further correspondence from the Veteran until he filed a claim for a total disability rating for compensation on the basis of individual unemployability, which was received by VA on February 25, 2004.  In his application, the Veteran stated that he had not worked since 1994 because of heart disease and hypertension. 

In a rating decision in March 2004, the RO granted a total disability rating for compensation based on individual unemployability pursuant to 38 C.F.R. § 4.16, effective February 25, 2004, the date of receipt of the claim.  The RO determined that the Veteran had not worked since 1994. 







The adjudicated service-connected disabilities then in effect were: cardiomyopathy with heart transplant, rated 30 percent; residuals of a fracture of the left ankle, rated 10 percent; residuals of a fracture of the right ankle, rated 10 percent; residuals of kidney trauma, rated 10 percent; hypertension, rated 10 percent, residuals of a skull fracture with concussion, rated 10 percent; residuals of fracture of the mandible, bilaterally, rated 10 percent, resulting in a combined disability rating of 60 percent from September 1997, thereby meeting the requisite percentage requirements for consideration of a schedular total disability rating under 38 C.F.R. § 4.16(a) (for the purpose of one disability ratable as 60 percent or more when disabilities result from a common etiology or a single accident (except for cardiomyopathy and hypertension, the Veteran's disabilities were sustained in a vehicle accident and service connection for cardiomyopathy and hypertension were granted as due to the residuals of kidney trauma). 

Analysis

The effective date of the award of an increase in compensation is the date of claim or the dated entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date, otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The question presented is whether a total disability rating for compensation based on individual unemployability is warranted before February 24, 2004. 




In this case, there are several potential dates for the total disability rating, namely, February 24, 2004, the date of receipt of the claim under 38 C.F.R. § 3.400(o)(1) (general rule), or under the exception to the general rule under 38 C.F.R. § 3.400(o)(2), a date between February 24, 2003, and February 24, 2004, that is, the earliest date as of which it was factually ascertainable that an increase in disability had occurred, if the claim was received within 1 year from such date, or a date before February 24, 2004, on the basis of a pending or unadjudicated claim for a total disability rating for compensation based on individual unemployability. 

As determined by the RO the Veteran last worked in 1994, more than one year before he filed the claim in February 2004.  As the Veteran was totally disabled more than one year prior to the claim, the increase is effective the date of claim.  38U.S.C.A. §5110(b)(2); Harper v. Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 12-98 (1998) (an increase must have occurred during the one year period prior to the date of the claim in order to receive the benefit of an earlier effective date); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (rejecting the argument that 38U.S.C.A. §5110(b)(2) applies before one year prior to the claim). 

Stated differently, the exception to the general rule for the effective date for an increase in disability under 38 C.F.R. § 3.400(o)(2) does not apply, which eliminates any effective date between February 24, 2003, and February 24, 2004. 

As for a date before February 24, 2004, on the basis of a pending or unadjudicated claim for the total disability rating, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. §5101(a) and 38 C.F.R. §3.151. 




A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.  Adams v. Shinseki, 568 F.3d 956, 960 (Fed.Cir.2009); 38 C.F.R. § 3.160(c). 

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). 

Any communication or action indicating intent to apply for one or more benefits administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Once a Veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155. 

In December 1996, the Veteran filed claims of service connection for heart disease with heart transplant and for hypertension.  He also claimed to be totally disabled.  The disabilities listed on the application were heart disease with heart transplant and hypertension. 

The Veteran did perfect an appeal on the claims of service connection for heart disease with heart transplant and for hypertension.  While on appeal in a rating decision in December 2002, the RO granted service connection for heart disease (cardiomyopathy) with heart transplant, and rated the disability 10 percent from September 1992 and 30 percent from August 1996, following the termination of a schedular temporary total rating for one year. 



The RO granted service connection for hypertension and assigned a 10 percent rating from April 1981 and for residuals of a kidney injury and assigned a 10 percent rating from April 1981. 

The RO's rating decision resulted in a combined disability rating of 30 percent from April 1981, 50 percent from August 1996, and 60 percent from September 1997.  With the combined rating of 60 percent from September 9, 1997, the Veteran met the minimum schedular percentage for a total disability rating for compensation under 38 C.F.R. § 4.16(a). 

The initial rating of heart disease with heart transplant and hypertension in the rating decision in December 2002 also raised the claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).

In a rating decision in April 1997, the RO construed the claim for total disability as a claim for nonservice-connected pension and not a claim for compensation.  The RO denied the claim for pension as the Veteran did not have wartime service. 

After the Veteran was provided notice of the rating decision of April 1997 and of his appellate rights, the Veteran perfected an appeal on the claims of service connection for heart disease with heart transplant and for hypertension and for residuals of a kidney injury, but not for nonservice-connected pension. 

As for the denial of a total disability for nonservice-connected pension, the rating decision became final by operation of law. 


In the rating decision in December 2002, the RO grant of service connection for  residuals of a kidney injury, hypertension, and cardiomyopathy with a heart transplant, and assigned initials with a combined rating of 60 percent. 

With notice of the rating decision in December 2002, the Board must consider whether, there was an implied denial of a total disability rating for compensation based on individual unemployability, even if the RO did not expressly address that claim in the rating decision.  Cogburn v. Shinseki, 24 Vet. App. 205, 212-13 (2010). 

In accordance with Cogburn, in determining whether the implicit denial doctrine applies, there are four factors to consider.  Here, the facts fail to meet the second Cogburn factor and it is not necessary for the Board to reach the other three factors.

The second and critical factor is the specificity of the adjudication, that is, does the adjudication allude to the pending claim in such a way that it could reasonably be inferred that the claim was denied.  In other words, could it reasonably be inferred that a total disability rating for compensation based on individual unemployability was denied? 

The rating decision in December 2002 contained no reference to unemployability.  While the rating criteria for each disability was addressed, there was no discussion or reference to the Veteran's employment history or status, and no finding of the effect the service-connected disabilities had on employment. 

Applying the Cogburn test, it cannot reasonably be inferred that the claim for a total disability raised by the Veteran in December 1996, was not implicitly denied by the rating decision by the RO in December 2002.  Therefore, there was a pending claim for a total disability for compensation based on individual unemployability since December 1996.   


As the Veteran met the schedular requirements for a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(a) beginning September 9, 1997, the effective date of the combined 60 percent for the service-connected disabilities, and as the effective date of the award of an increase in compensation is the date of claim or the dated entitlement arose, whichever is later, the date entitlement arose is September 9, 1997, and the proper effective date for the award of a schedular total disability rating based on individual unemployability for the purpose of accrued benefits.


ORDER

An effective date of September 9, 1997, for the grant of a schedular total disability rating for compensation based on individual unemployability for the purpose of accrued benefits, is granted.


REMAND

As the date of the TDIU claim is December 5, 1996, as the effective date for the grant of a schedular total disability rating for compensation based on individual unemployability for the purpose of accrued benefits is September 9, 1997, and as the Appellant's attorney asserts that the Veteran was unable to secure or follow a substantially gainful occupation since 1991, the claim for a total rating on an extraschedular basis under 38 C.F.R. § 4.16(b) is raised.  






As the Board cannot grant a TDIU claim under 38 C.F.R. § 4.16(b) in the first instance, further development under the duty to assist is needed.  

On the claim for enhanced DIC benefits, since the determination of whether a TDIU extraschedular rating is warranted before September 9, 1997, impacts on whether a total rating was in effect for eight years prior to the Veteran's death in February 2005 under 38 U.S.C.A. § 1311, a decision on the claim is deferred until the effective date claim is finally adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for a total disability rating for compensation based on individual unemployability for the purpose of accrued benefits before September 9, 1997, to VA's Director of Compensation for extraschedular consideration.  

2.  Then, adjudicate the effective date claim on an  extraschedular basis under 38 C.F.R. § 4.16(b).  If necessary, also adjudicate the claim for enhanced dependency and indemnity compensation under 38 U.S.C.A. § 1311(a)(2).  

If any benefit sought is denied, furnish the Appellant and her attorney a supplemental statement of the case and return the case to the Board.







The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


